Citation Nr: 1222784	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966, including service in Vietnam from April 1965 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan that denied the benefit sought.

The record reflects that additional medical records were submitted to the Board following notification of certification and transfer of records; however, as the claim is being granted, remand to the RO for initial consideration is unnecessary.  38 C.F.R. § 20.1304

FINDINGS OF FACT


1.  The Veteran's service personnel records reflect service in Vietnam.  

2.  The Veteran has a current diagnosis of TSD that is predicated upon his verified stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant case, the Board is granting service connection for PTSD; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.  

Service Connection

The Veteran asserts entitlement to service connection for PTSD on the basis that during service in Vietnam he experienced a number of combat-related stressors.  These included witnessing death and injury to others.  In particular, the Veteran saw a fellow Marine killed and another wounded as the result of an accidental discharge of a fragmentation grenade.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Additionally, pursuant to the recently enacted provisions of 38 C.F.R. § 3.304(f)(3), the credible supporting evidence that the claimed in-service stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

Service treatment records do not reflect any complaints, treatment, or diagnosis of any psychiatric condition during the Veteran's periods of active service  

Service personnel records indicate that the Veteran was assigned to 3rd Battalion 4th Marines, during his tour of duty in Vietnam, and the Command Diary for this unit for the April 1965 period, narrates the combat role of this unit, particularly including an occasion when one Marine had died, and another was injured as a result of an accidental grenade discharge.  

In February 2009, the Veteran underwent an initial evaluation for PTSD by a VA contracted psychologist.  The psychologist reviewed the Veteran's pertinent service and medical history, including his DD Form 214, the declassified material confirming the in-service stressor of a grenade explosion and death of a fellow soldier, and the VA medical files that provided the initial diagnosis and treatment of PTSD.  

Following the clinical evaluation, the psychologist concluded that the Veteran did not have a diagnosis of PTSD.  The psychologist reasoned that while the Veteran experienced actual death and serious injury to fellow soldiers and responded with helplessness and horror, he did not meet the criteria for PTSD as he did not have symptoms of increased arousal or impairment in daily life.  

Other VA treatment records, show that the Veteran was treated for PTSD beginning in January 2009.  Significantly, a September 2010 record shows the psychiatrist commenting that the Veteran's PTSD had worsened since she saw him in July of 2009, as he reported worsening recollection, dreams, psychological distress at the exposure to cues that resemble the traumatic event, and persistent avoidance of stimuli associated with the trauma.  Notably, the Veteran reported persistent symptoms of increased arousal, and significant distress or impairment in social occupational functioning.  This most recent PTSD diagnosis, as well as prior treatment records and diagnoses, referenced the Veteran's corroborated stressful in-service experiences, and speak to the shortcoming identified in the February 2009 examination that failed to diagnose PTSD.  Thus, the Board concludes that the Veteran has PTSD that was incurred in service, and a basis upon which to establish service connection has been presented.  


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


